Citation Nr: 1418265	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, with bilateral cortical cataracts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to December 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In his October 2013 substantive appeal (VA Form 9), the Veteran indicated that he wanted a Travel Board hearing.  The RO noted the Travel Board hearing request in the October 2013 certification of appeal (VA Form 8).  The Veteran's representative noted this hearing request in the informal hearing presentation.  A Travel Board hearing has not, however, been scheduled, and a remand is therefore required for the RO to take such action.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing.  After the hearing has been conducted, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

